Title: George Cabot to Abigail Adams, 17 January 1794
From: Cabot, George
To: Adams, Abigail


          
            Madam—
            Philadelphia 17th Janry 1794
          
          The ice in the Delaware having delayed the post beyond it’s usual period I had not the honor to receive your esteemed letter of the 8th until this moment, but my respect for the writer constrains me to acknowledge it’s arrival before I can be prepared to give an answer to its contents.
          in a free country it is so important that the people shou’d entertain just sentiments respecting their public affairs, that I feel myself much more indebted to those who contribute by their labors to rectify public opinion than I do to those who immediately share the administration of the Government, and upon this principle I have expressed very freely my obligation to Columbus.—
          as I beleived that the peices under that signature woud be useful I have made it a practice to circulate among my friends the Newspapers which contained them, & thus it happens that at the moment I wish to review them they are not at my command.— I have hopes however that the Vicepresident has them, & with this expectation I have engaged Mr. Otis to procure them.— when this is done I shall reexamine them for the purpose you have suggested & shall shew you by my frankness & sincerity that I am ambitious of retaining the confidence you have so generously bestowed.—
          it was natural enough that Mrs. Cabot shoud be a little alarmed at

seeing me read, with a pleasure which I coud not disguise, a letter from a Lady with a feigned signature & without the date of place—but as she discoverd that you expressed all your affection for her & only respect for me, her agitations subsided & she desired me to send back an unfeigned assurance of both—in which I might join / with every consideration
          
            G Cabot
          
        